DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment is made of applicant's Provisional application No. 62/697,786, filed on Jul. 13, 2018.which papers have been placed of record in the file.  
Claims 1-25 are pending. 


Election/Restriction

Restriction to one of the following inventions is required under 35 U.S.C. 121:

I. Claims 1-18, 25, drawn to a polymer resin composition, classified in C08L 77/02.
II. Claims 19-24, drawn to a process for preparing antimicrobial fibers, classified in D01D 5/0023.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of the product can be used in a materially different process, such as a coating. Alternatively, the process of using can be used with another product, such as a process that does not comprise extruding the polymer met to form a polymer melt, e.g. by spraying to form a coating. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Jeffrey Gendzwill on 2/15/2022 a provisional election was made to prosecute the invention of Group I, claims 1-18, 25.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19-24 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.



Claim Rejections - 35 USC § 112

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 10-11, 17-18, 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 10-11, 17-18 are directed to a composition and fibers made from the composition. Because the claim recites both a polymer resin composition and dyed antimicrobial fibers formed from the composition that when dyed have a zinc retention when implies that dyed antimicrobial fibers are not actually required to meet the claim. Another interpretation is that dyed antimicrobial fibers are required to meet the claim, but not dyed using a dye recipe having a pH greater than 4.5. Rather, when the fibers are dyed, they would have the claimed properties. Put another way, the claim creates confusion as to whether the infringement would occur upon making the composition or upon using the composition in the recited method steps. See a discussion of a related circumstance involving claims drawn to both an apparatus and a method of using the apparatus in MPEP 2173.05(p)(II). 
Regarding claim 25, the phrase “e.g.” or "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn et al. 
Regarding claim 1: Osborn is directed to a polymer resin composition having permanent antimicrobial properties comprising:
a polymer
less than 2500 ppm zinc dispersed in the polymer (Table 1)
less than 1000 ppm phosphorus (col. 2 ll. 44-53)
wherein the weight ratio of zinc to phosphorus is at least 1.3:1 in sample 1 in Table 1. Specifically, the examples comprise 390 ppm phosphorus and 500 ppm zinc is disclosed in Table 1. 
Regarding claim 4: Samples 1-6 comprise 250-500 ppm zinc (Table 1)



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Konagaya et al. (6,013,275).
Regarding claim 1: Konagaya is directed to a polymer resin composition having antimicrobial properties comprising:
a polymer 
less than 2500 ppm zinc dispersed within the polymer 
less than 1000 ppm phosphorous. 
Specifically, less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the ratio of zinc to phosphorous is 1:1 to 2.5:1.
Konagaya doesn’t specifically recite a polymer resin composition simultaneously comprising P and zinc in the amounts above. However, it would have been obvious to have selected such a composition since they are specifically mentioned as suitable. 
Therefore, it would have been obvious to one skilled in the art to have selected a composition having an amount of P and zinc within the scope of claim 1. 
Konagaya doesn’t specifically recite the polymer resin composition has permanent antimicrobial properties. 
However, Konagaya discloses the object of the invention is from the viewpoint of prolonged stability of the antibacterial properties (col. 2 ll. 3-7 Konagaya).  Further, the composition is characterized as an antimicrobial composition wherein the organic antibacterial substance and hydrophobic substance are copolymerized (col. 1 ll. 10-18, claim 1 Konagaya). Therefore, Konagaya either anticipates or would have been obvious to one skilled in the art.
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 

Hence, Konagaya suggests a composition having permanent antimicrobial properties. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 3: Konagaya doesn’t specifically recite the relative viscosity of the polymer composition ranges from 20 to 100. 
However, the composition of Konagaya is substantially identical to that of the present invention. 
Further, case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 2: Less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the ratio of zinc to phosphorous is 1:1 to 2.5:1. 
While a specific comprising a ratio of at least 2:1 zinc to phosphorus is not specifically mentioned, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Given the substantial overlap of the recited ranges, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of at least 2:1 zinc to phosphorus.
Regarding claim 4: Less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It 
Regarding claim 8: Suitable zinc includes zinc acetate (col. 7 ll. 62-63).
Regarding claim 9: Suitable sources of phosphorous include phosphoric acid (col. 7 ll. 65-67). 


Claim Rejections - 35 USC § 103

Claims 2, 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn.
Regarding claim 2: The molar ratio of phosphorus (MW 31) to zinc (MW 65) is 2:1 to 1:1. A molar ratio of 1:1 of P:Zn has a weight ratio of Zn:P of 2.1:1.  
While a specific comprising a ratio of at least 2:1 zinc to phosphorus is not specifically mentioned, a prima facie case of obviousness typically exists when the ranges of a claimed composition overlap the ranges disclosed in the prior art. In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Given the overlap of the recited ranges, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of at least 2:1 zinc to phosphorus.
Regarding claim 3: Osborn doesn’t mention the relative viscosity of the polymer resin composition. 
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition having a relative viscosity of from 20 to 100. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claims 6-7: Osborn is directed to dyed fibers, although Osborn doesn't specifically recite fibers formed from the polymer resin composition have a zinc when the fibers are dyed using a dye recipe having a pH greater than 5. 
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
Regarding claim 8: Suitable forms of zinc include zinc oxide, zinc acetate, zinc ammonium adipate (col. 2 ll. 11-14). 
Regarding claim 9: Benzene phosphinic acid is utilized in the working examples (col. 2 ll. 44-53).


Claims 5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn as applied to claim 1 above, and further in view of Isobe et al. (US 2017/0130055). 
	Regarding claim 5: Osborn doesn’t mention a delusterant including at least a portion of the phosphorus. 
	Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe in Osborn to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.
Regarding claim 10: Samples 1-6 comprise 250-500 ppm zinc (Table 1). 
Osborn doesn’t mention a delusterant including at least a portion of the phosphorus. 
	Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe in Osborn to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.
	Osborn doesn’t mention the resin composition inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013, nor that dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
	Regarding claim 11: Osborn is directed to a nylon 66 composition (col. 2 ll. 15-22). 
Less than 200 ppm P is disclosed. Further, the molar ratio of P to total amount of metal ions, e.g. zinc, is preferably 0.4:1 to 1.0:1 (col. 8 ll. 3-12). It follows the ratio of zinc to phosphorous is 1:1 to 2.5:1. 
In re Peterson, 315 F.3d 1325, 1329 (Fed. Cir. 2003). Given the substantial overlap of the recited ranges, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a ratio of at least 2:1 zinc to phosphorus.
Osborn doesn’t mention the resin composition inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013, nor that dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.


Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Ethiopia et al. (US 2007/0173162). 
Regarding claim 12: Osborn is directed to a polymer resin composition having permanent antimicrobial properties comprising:
a polymer
less than 2500 ppm zinc dispersed in the polymer (Table 1)
less than 1000 ppm phosphorus (col. 2 ll. 44-53)

Osborn doesn’t mention a denier of the antimicrobial fiber is less than 12 dpf. 
Ethiopia is directed to nonwoven fabrics and fibers for use in carpeting that include polyamide nylon fibers. ([0026] Ethiopia). Ethiopia discloses the nonwoven webs have an average filament denier of about 0.10 to about 10 ([0051] Ethiopia). One skilled in the art would have been motivated to have selected a denier of the antimicrobial fiber of Ethipia to produce nonwoven webs for use in carpets. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a denier of the antimicrobial fiber of less than 12 dpf. 
Regarding claim 13: The weight ratio of zinc to phosphorus is at least 1.3:1 in sample 1 in Table 1. Specifically, the examples comprise 390 ppm phosphorus and 500 ppm zinc is disclosed in Table 1, resulting in a ratio of zinc/phosphorus of 1.3.
Regarding claim 14: Ethipia defines a microfiber as an average diameter of 15-30 microns ([0040] Ethiopia), wherein a microfiber can be used for greater softness ([0051] Ethiopia). One skilled in the art would have been motivated to have selected a microfiber having diameter of less than 20 microns to produce a microfiber having greater softness. Therefore, it would have been obvious to one skilled in the art at the 
Regarding claim 15: Samples 1-6 comprise 250-500 ppm zinc (Table 1). 
Regarding claim 16: Osborn is directed to dyed fibers, although Osborn doesn't specifically recite fibers formed from the polymer resin composition have a zinc retention greater than 20%. 
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention. 
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 20%. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's .


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Ethiopia as applied to claim 12 above, and further in view of Isobe. 
Regarding claim 17: Osborn discloses samples 1-6 comprise 250-500 ppm zinc (Table 1).
Osborn doesn’t mention a delusterant including at least a portion of the phosphorus. 
	Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe in Osborn to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included the delusterant coated with at least a portion of phosphorus in Osborn.
when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's .


Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn in view of Ethiopia and Isopbe as applied to claim 12 above, and further in view of Ethiopia.
Regarding claim 18: Osborn is directed to a nylon 66 composition (col. 2 ll. 15-22). Suitable forms of zinc include zinc oxide, zinc acetate, zinc ammonium adipate (col. 2 ll. 11-14). The molar ratio of phosphorus (MW 31) to zinc (MW 65) is at 2:1 to 1:1. A molar ratio of 1:1 of P:Zn has a weight ratio of Zn:P of 2.1:1.
Osborn doesn’t mention the resin composition inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013, nor that dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5.
However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art would not understand how to obtain the claimed properties with only the claimed reactants, claimed amounts, and substantially similar process of making.
While Osborn doesn’t mention a process of dying using a dye recipe having a pH greater than 4.5, it is well settled that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Ethipia defines a microfiber as an average diameter of 15-30 microns ([0040] Ethiopia), wherein a microfiber can be used for greater softness ([0051] Ethiopia). One skilled in the art would have been motivated to have selected a microfiber having diameter of less than 20 microns to produce a microfiber having greater softness. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a microfiber having diameter of less than 20 microns in Osborn. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Osborn. 
Regarding claim 25: Osborn is directed to a antimicrobial fibers having permanent antimicrobial properties comprising:
a polymer
less than 2500 ppm zinc dispersed in the polymer (Table 1)
less than 1000 ppm phosphorus (col. 2 ll. 44-53)
wherein the weight ratio of zinc to phosphorus is at least 1.3:1 in sample 1 in Table 1. Specifically, the examples comprise 390 ppm phosphorus and 500 ppm zinc is disclosed in Table 1. 

However, the composition produced in Osborn is substantially identical to the composition produced in the instant invention.  
Case law holds that the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). 
Hence, Osborn suggests a composition that inhibits greater than 89% of S. Aureus as measured by ISO 20743:2013 wherein dyed antimicrobial fibers formed from the polymer resin composition have a zinc retention greater than 40% when the fibers are dyed using a dye recipe having a pH greater than 5. Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
If it is the applicant’s position that this would not be the case: (1) evidence would need to be provided to support the applicant's position; and (2) it would be the Office's position that the application contains inadequate disclosure, since one skilled in the art .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately 

ODP #1
Claims 1-18, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21-35, 37-38 of copending Application No.  17/514,388 (reference application), or rejected on the ground of nonstatutory double patenting as being unpatentable over in view of Isobe. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-18, 25: While an amount of phosphorus is less than 1% by weight, this overlaps the claimed amount of less than 1000 ppm phosphorus. A P to Zn ratio is recited in claim 2 of at least 0.01:1 resulting in a Zn to P ratio of at most 100:1.
Further, while a reduction of 95% of Klebsiella pneumoniae is claimed, a 89% reduction in A. Aureus would be expected given the substantially identical compositions. 
Finally, while a delustering agent including at least a portion of the phosphorus is not claimed, it would have been obvious to include a delustering agent in view of Isobe. Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe to provide a pigment that has low yellowness 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #2
Claims 1-18, 25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/719,308 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-18, 25: While an amount of zinc is less than 4000 ppm and phosphorus is less than 2000 ppm, this overlaps the claimed ranges, and therefore arrives at claims 1-18, 25 in an obviousness type manner. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

ODP #3

Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1-18, 25: While an amount of phosphorus is 0.005 wt% (50 ppm) - 1 wt% (10,000 ppm) by weight, this overlaps the claimed amount of less than 1000 ppm phosphorus, and therefore arrives at claims 1-18, 25 in an obviousness type manner. A P to Zn ratio is recited in claim 2 of at least 0.01:1 resulting in a Zn to P ratio of at most 100:1. 
Finally, while a delustering agent including at least a portion of the phosphorus is not claimed, it would have been obvious to include a delustering agent in view of Isobe. Isobe is directed to a delusterant of titanium dioxide that is coated with phosphorus and is used as a pigment for resin compositions (equivalent to a delusterant including at least a portion of the phosphorus). One skilled in the art would have been motivated to have included the delusterant of Isobe to provide a pigment that has low yellowness and low yellowing degree due to exposure, does not decompose when blended with resin, can be easily manufactured at low cost ([0047] Isobe). Therefore, it would have 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764